FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 07-30414
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                               CR-07-00004-DWM
WILLIAM JAMES GALLENARDO,
                                                   OPINION
             Defendant-Appellant.
                                           
       Appeal from the United States District Court
               for the District of Montana
     Donald W. Molloy, Chief District Judge, Presiding

                    Argued and Submitted
              February 2, 2009—Portland, Oregon

                      Filed August 28, 2009

 Before: Richard A. Paez and Johnnie B. Rawlinson, Circuit
       Judges, and Bruce S. Jenkins,* District Judge.

                  Opinion by Judge Rawlinson




   *The Honorable Bruce S. Jenkins, Senior United States District Judge
for the District of Utah, sitting by designation.

                                12031
                 UNITED STATES v. GALLENARDO              12035




                         COUNSEL

Wendy Holton, Helena, Montana, for appellant William Gal-
lenardo.

Marcia Hurd, Assistant U.S. Attorney, Billings, Montana, for
appellee United States.


                          OPINION

RAWLINSON, Circuit Judge:

   Appellant William Gallenardo (Gallenardo) was convicted
of sexual exploitation of a child and possession of child por-
nography. Gallenardo contends that the district court erred in
denying his motion to dismiss the indictment because his
intrastate possession of child pornography cannot serve as the
requisite interstate commerce nexus for federal jurisdiction.

  Additionally, Gallenardo challenges the district court’s
denial of his motion for a mistrial on the basis of allowing the
12036            UNITED STATES v. GALLENARDO
jury to hear an audiotape that mentioned other sexual allega-
tions against Gallenardo.

   Gallenardo also contends that the district court erred in
imposing a mandatory life sentence pursuant to 18 U.S.C.
§ 3559(e). Gallenardo posits that 18 U.S.C. § 3559(e) was
inapplicable, as 18 U.S.C. § 2251(e) provides the appropriate
recidivist penalty. Gallenardo maintains that his prior Mon-
tana conviction for sexual assault cannot serve as the requisite
predicate offense for 18 U.S.C. § 3559(e) because it did not
involve interstate conduct.

   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we
affirm the district court’s judgment.

I.   BACKGROUND

   Gallenardo was indicted for sexual exploitation of a child
in violation of 18 U.S.C. § 2251(a); possession of child por-
nography in violation of 18 U.S.C. § 2252A(a)(5)(b); and a
related forfeiture count.

   The district court denied Gallenardo’s motion to dismiss
the indictment premised on Gallenardo’s argument that his
intrastate possession of child pornography was insufficient to
establish federal jurisdiction. United States v. Gallenardo, 540
F. Supp. 2d 1172, 1176 (D. Mont. 2007).

Trial Testimony and Gallenardo’s Motion for a Mistrial

   Linda Elaine Jollo (Jollo), Gallenardo’s ex-wife, testified
concerning Gallenardo’s interaction with L.P., a male juvenile
under the age of eighteen who was “a laborer in [Gallenar-
do’s] construction business.” Jollo stated that in May, 2005,
she was searching for evidence of Gallenardo’s suspected
infidelity. She searched Gallenardo’s pickup truck and found
Gallenardo’s briefcase. Inside the briefcase, Jollo found a vid-
eotape and four camera disks. She viewed one of the disks
                 UNITED STATES v. GALLENARDO              12037
and saw “[p]ictures of [L.P.] with his clothes off.” Some of
these images were “sexually explicit.” Jollo viewed another
disk and found similar images of L.P. Jollo recognized the
background in the images as the basement of her home.

   When Jollo informed Gallenardo that she had found the
pictures, Gallenardo got upset. He went into the house, and
retrieved two manila envelopes that “were the same LX-2 that
was on the disks.”

   Gallenardo demanded that Jollo give him the disks she had.
When Jollo told Gallenardo that she did not have the disks
with her, Gallenardo “started to threaten [Jollo], but he didn’t
complete the threat.” Gallenardo burned the disks and video-
tape in a burn barrel.

   L.P. testified that Gallenardo lived in L.P.’s uncle’s apart-
ment, which was located above L.P.’s residence. L.P. esti-
mated that he was fourteen when he started to visit Gallenardo
at the house Gallenardo later shared with Linda, and when he
started working for Gallenardo. L.P. was “[p]robably 16 or
15” when Gallenardo “was taking the video or taking the pic-
tures.” According to L.P., the pictures were “naked pictures
of [L.P.] and of [Gallenardo].” L.P. admitted that when con-
fronted by Jollo, he lied when he told her that Gallenardo had
not touched him.

   L.P. stated that Gallenardo tricked him into taking the pic-
tures by promising that “this would be . . . the only and . . .
the last time it ever happened.” L.P. stated that the pictures
were taken in Gallenardo’s “basement, lower bedrooms.” Gal-
lenardo asked L.P. to touch himself and to shave his private
parts.

   L.P. also related that Gallenardo took “[n]aked pictures” of
L.P. while L.P. was “sitting on [Gallenardo’s] motorcycle.”
According to L.P., he did not feel “like [he] had a choice in
the pictures.” Gallenardo would touch L.P. “[o]n [his] penis”
12038              UNITED STATES v. GALLENARDO
while taking the pictures. Gallenardo also asked L.P. to touch
him. Gallenardo videotaped L.P. removing his clothing, and
L.P. testified that “the touching [also] occur[red] on the vid-
eotape.”

   Detective Larsen testified that she “receiv[ed] information
alleging that William Gallenardo had taken sexually explicit
pictures of [L.P.], who was under the age of 18.” According
to Detective Larsen, L.P. was sixteen years old at the time she
interviewed him. Detective Larsen subsequently arranged for
a recorded telephone call to be made to Gallenardo. During
Detective Larsen’s testimony, the recorded telephone call was
played.1 In the conversation, L.P. stated that he was scared
because “Kelly’s trying to — to get me to talk to the police
. . . . Nathan said something. I don’t know what he said
though.” Gallenardo responded:

      Thanks for calling, it’s really important that you
      know this. Now, Kelly has went off the deep end
      emotionally, psychotically, and she has got Nathan
      and her little son to start to change their stories,
      which means that — you know — she’s just influ-
      enced them. And with that influence, she — they say
      that I brushed his pants or tried to put my hands
      down his pants. Now, that’s absolutely not true and
      so she’s been talking to the police and the police say
      they have to build a case and find people to say that
      I molested them and the best they can get Nathan to
      say is that I might have maybe tried to put my hands
      down his pants. And slowly, over the course of the
      last year, it’s been changing, his story has been giv-
      ing way to like pressure. Now, that’s called — that
      [sic] wrong in the law; it’s wrong physically, and
      stuff like that. Now, they finally after a year, they’re
      — they’re starting to make it so that her little son —
  1
   The defense did not object to the playing of the audiotape or to the
admission of the tape into evidence.
                  UNITED STATES v. GALLENARDO                12039
    oh, I forget the littlest one’s name — is starting to
    (INAUDIBLE) and go yeah, maybe he — oh, hi
    mom, they said I — I had both boys sitting on my
    lap telling them sex stories that they can’t really
    describe what the sex stories [sic] and so they’re —
    they just got the kids going in circles and getting
    crazy. And all you got to do is say, Kelly, nothing
    happened and leave it at that.

When L.P. asked about the pictures, Gallenardo stated
“[t]here’s nothing about the pictures, they’re gone, they’re
burned. There’s no nothing. It’s a bluff. And they’re doing
that, adults will do that, they’ll try to manipulate and control
you.”

    Gallenardo instructed L.P. to tell the police “that Kelly
asked you to come because, uh, she thinks something went on
and you keep telling her, you told your dad, you told her
brother, and you’ll tell them again, nothing happened.” Galle-
nardo also told L.P. that “you’re [sic] dad’ll be home too and
— uh, just talk to your dad and just say, wow, Kelly’s really
pressured me and wants me to go to the police or something
and I’m going like what for, and she’s saying William’s done
all these things and I — I don’t know that he’s done anything
. . . . Well, okay, just keep with that. It’s either that or I spend
25 years in prison.” Gallenardo again reassured L.P. that the
pictures “were burned in the burn barrel.”

   After the audiotape was played, the district court instructed
the jury:

    I wanted to tell the jury, the initial part of that tele-
    phone conversation, I want you to disregard what-
    ever suggestions there were about somebody else.
    We’re not here to pry or even know if there are any
    other allegations involved. So disregard the very first
    part of that tape.
12040              UNITED STATES v. GALLENARDO
After the jury was dismissed, the district court informed the
parties that it would not have allowed the playing of the first
portion of the audiotape had it known about the references to
the other allegations against Gallenardo. Gallenardo’s counsel
moved for a mistrial based on his “failure to object to that
audio coming in.” The district court held that the audiotape
was not prejudicial enough to warrant a mistrial, and denied
Gallenardo’s motion.2

  The district court further instructed the jury:

      Now, you heard an audiotape of a conversation
      between the defendant and LP. In reaching a verdict
      in this case, you may only consider the portions of
      that conversation relating to the defendant’s interac-
      tions with LP. You must disregard any suggestion or
      allegation contained on that tape that relates to the
      defendant’s possible or alleged interaction with oth-
      ers.

   The jury found Gallenardo guilty of sexual exploitation of
a child and possession of child pornography. The district court
sentenced Gallenardo to a mandatory life sentence pursuant to
18 U.S.C. § 3559(e) due to Gallenardo’s prior Montana con-
viction for sexual assault. Gallenardo filed a timely notice of
appeal.

II.   STANDARDS OF REVIEW

  “We review a district court’s denial of a motion to dismiss
an indictment on constitutional grounds de novo.” United
States v. McCalla, 545 F.3d 750, 753 (9th Cir. 2008) (citation
omitted). “A district court’s denial of a motion for mistrial is
reviewed for abuse of discretion.” United States v. Hagege,
437 F.3d 943, 958-59 (9th Cir. 2006) (citation omitted).
  2
    The district court also denied Gallenardo’s Rule 29 motion premised
on the prosecution’s failure to prove the requisite interstate commerce
jurisdictional element.
                 UNITED STATES v. GALLENARDO              12041
   “Although we generally review the district court’s evidenti-
ary rulings for abuse of discretion, we review the district
court’s ruling for plain error when the defendant did not
object during trial on the basis he asserts on appeal.” United
States v. Banks, 514 F.3d 959, 975-76 (9th Cir. 2008) (cita-
tions omitted).

  “Questions of statutory interpretation are reviewed de
novo.” United States v. Youssef, 547 F.3d 1090, 1093 (9th Cir.
2008) (citation omitted).

III.   DISCUSSION

  A.   The Requisite Interstate Commerce Nexus

   Relying on United States v. McCoy, 323 F.3d 1114 (9th
Cir. 2003), Gallenardo challenges the district court’s denial of
his motion to dismiss the indictment, arguing that his intra-
state possession of child pornography does not provide the
requisite interstate commerce nexus for federal jurisdiction.
Gallenardo maintains that his usage of a camera and camera
disks which traveled in interstate commerce was insufficient
to support the requisite interstate commerce nexus for federal
jurisdiction.

   [1] However, in McCalla, we held that “[b]ecause it is
rational to conclude that homegrown child pornography
affects interstate commerce, we need not inquire into the spe-
cifics of [the defendant’s] possession: when a general regula-
tory statute bears a substantial relation to commerce, the de
minimis character of individual instances arising under that
statute is of no consequence.” McCalla, 545 F.3d at 756 (cita-
tion and internal quotation marks omitted). We also overruled
McCoy. See id. (“Moreover, to the extent the reasoning
employed in McCoy relied on the local nature of the activity,
it has been overruled by the Supreme Court’s decision in
Raich.”) (citation omitted). As we recognized in McCalla,
Gallenardo’s intrastate possession of child pornography may
12042               UNITED STATES v. GALLENARDO
affect interstate commerce. Therefore, the district court prop-
erly rejected Gallenardo’s jurisdictional challenge. See id.
                            3
  B.    The Audiotape

  [2] The district court acknowledged that reference to the
other allegations on the tape should have been redacted. How-
ever, reference to the other allegations was harmless, as “it is
more probable than not that the erroneous admission of the
evidence did not affect the jury’s verdict.” United States v.
Ramirez-Robles, 386 F.3d 1234, 1244 (9th Cir. 2004) (citation
and internal quotation marks omitted).

   [3] The record reflects that the prosecution had a strong
case independent of the initial portions of the audiotape. Jollo
testified that she had seen sexually explicit images of L.P. on
the camera disks from Gallenardo’s briefcase. She also testi-
fied that, when confronted with the disks, Gallenardo burned
the items in a burn barrel. On the remaining portions of the
audiotape,4 Gallenardo told L.P. that he had burned the pic-
tures of L.P. Gallenardo also instructed L.P. to lie about the
pictures and their interactions. L.P. extensively testified about
the sexually explicit pictures that Gallenardo took of L.P., and
the sexual contact between L.P. and Gallenardo. The district
court gave two cautionary instructions regarding the portion
of the audiotape referring to other individuals. See United
States v. Laykin, 886 F.2d 1534, 1544 (9th Cir. 1989) (holding
error harmless where limiting instruction was provided).

  [4] We conclude that the playing of the first portion of the
audiotape did not warrant a mistrial “because [Gallenardo] did
not object at trial, did not request any limiting instruction, and
  3
     Although the parties dispute the applicable standard of review, Galle-
nardo’s argument fails under both the abuse of discretion and plain error
standards of review.
   4
     Gallenardo does not challenge the admissibility of the balance of the
audiotape.
                     UNITED STATES v. GALLENARDO                    12043
the evidence of [his] guilt was otherwise overwhelming.”
United States v. McKenna, 327 F.3d 830, 842 (9th Cir. 2003).
In addition, we presume that the jury followed the district
court’s limiting instruction. See Laykin, 886 F.2d at 1544.

  C.      The District Court’s Imposition of a Mandatory
          Life Sentence

   Gallenardo contends that the district court erred in impos-
ing a mandatory life sentence pursuant to 18 U.S.C. § 3559(e)
due to his prior Montana conviction for sexual assault. Galle-
nardo maintains that 18 U.S.C. § 3559(e) is inapplicable
because the statute of conviction, 18 U.S.C. § 2251, provides
the applicable recidivist provision. According to Gallenardo,
his sentence should have been limited to 18 U.S.C.
§ 2251(e)’s twenty-five to fifty-year range.

   A June 25, 1987, information charged that Gallenardo vio-
lated Mont. Code Ann. section 45-5-502(1) and (3) when he
“knowingly subjected . . . a minor the age of 13 years to sex-
ual contact without consent by causing [the minor] to place
his mouth over the defendant’s penis and by placing his
mouth over the penis of [the minor].” A July 2, 1987, infor-
mation charged that Gallenardo violated Mont. Code Ann.
section 45-5-502(1) and (3) because he “committed the
offense of Sexual Assault, a Felony, when he knowingly sub-
jected . . . a minor who is 9 years of age, not his spouse, to
sexual contact without consent, by placing his mouth on the
penis of [the minor].” Gallenardo pled guilty to both counts.
Gallenardo was sentenced to consecutive twenty-year terms.

  [5] 18 U.S.C. § 3559(e)(1) provides:5
  5
   Section 3559(e) provides in full:
      (1) In general.—A person who is convicted of a Federal sex
      offense in which a minor is the victim shall be sentenced to life
      imprisonment if the person has a prior sex conviction in which
      a minor was the victim, unless the sentence of death is imposed.
12044              UNITED STATES v. GALLENARDO
    A person who is convicted of a Federal sex offense
    in which a minor is the victim shall be sentenced to
    life imprisonment if the person has a prior sex con-
    viction in which a minor was the victim, unless the
    sentence of death is imposed.

   (2) Definitions.—For the purposes of this subsection— (A) the
   term “Federal sex offense” means an offense under section 1591
   (relating to sex trafficking of children), 2241 (relating to aggra-
   vated sexual abuse), 2242 (relating to sexual abuse), 2244(a)(1)
   (relating to abusive sexual contact), 2245 (relating to sexual
   abuse resulting in death), 2251 (relating to sexual exploitation of
   children), 2251A (relating to selling or buying of children),
   2422(b) (relating to coercion and enticement of a minor into pros-
   titution), or 2423(a) (relating to transportation of minors); (B) the
   term “State sex offense” means an offense under State law that
   is punishable by more than one year in prison and consists of
   conduct that would be a Federal sex offense if, to the extent or
   in the manner specified in the applicable provision of this title—
   (i) the offense involved interstate or foreign commerce, or the use
   of the mails; or (ii) the conduct occurred in any commonwealth,
   territory, or possession of the United States, within the special
   maritime and territorial jurisdiction of the United States, in a Fed-
   eral prison, on any land or building owned by, leased to, or other-
   wise used by or under the control of the Government of the
   United States, or in the Indian country (as defined in section
   1151); (C) the term “prior sex conviction” means a conviction for
   which the sentence was imposed before the conduct occurred
   constituting the subsequent Federal sex offense, and which was
   for a Federal sex offense or a State sex offense; (D) the term
   “minor” means an individual who has not attained the age of 17
   years; and (E) the term “state” has the meaning given that term
   in subsection (c)(2).
   (3) Nonqualifying felonies.—An offense described in section
   2422(b) or 2423(a) shall not serve as a basis for sentencing under
   this subsection if the defendant establishes by clear and convinc-
   ing evidence that— (A) the sexual act or activity was consensual
   and not for the purpose of commercial or pecuniary gain; (B) the
   sexual act or activity would not be punishable by more than one
   year in prison under the law of the State in which it occurred; or
   (C) no sexual act or activity occurred.
                   UNITED STATES v. GALLENARDO                  12045
  [6] 18 U.S.C. § 2251(e) provides:

      Any individual who violates, or attempts or con-
      spires to violate, this section shall be fined under this
      title and imprisoned not less than 15 years nor more
      than 30 years, but if such person has one prior con-
      viction under this chapter, section 1591, chapter 71,
      chapter 109A, or chapter 117, or under section 920
      of title 10 (article 120 of the Uniform Code of Mili-
      tary Justice), or under the laws of any State relating
      to aggravated sexual abuse, sexual abuse, abusive
      sexual contact involving a minor or ward, or sex traf-
      ficking of children, or the production, possession,
      receipt, mailing, sale, distribution, shipment, or
      transportation of child pornography, such person
      shall be fined under this title and imprisoned for not
      less than 25 years nor more than 50 years . . .

(emphasis added).

   [7] “Where an appellate court can construe two statutes so
that they conflict, or so that they can be reconciled and both
can be applied, it is obliged to reconcile them.” Momeni v.
Chertoff, 521 F.3d 1094, 1097 (9th Cir. 2008) (footnote refer-
ence omitted). When statutes “were enacted at the same time
and form part of the same Act, the duty to harmonize them is
particularly acute.” US West Commc’n, Inc. v. Hamilton, 224
F.3d 1049, 1053 (9th Cir. 2000), as amended (citation omitted).6

   [8] We conclude that 18 U.S.C. § 3559(e) may be recon-
ciled with 18 U.S.C. § 2251(e) by recognizing that 18 U.S.C.
§ 3559(e) is more specific in its coverage. Section 2251(e)’s
broad scope is exemplified by its enumerated predicate
  6
  Section 3559(e) was added by the Prosecutorial Remedies and Tools
Against the Exploitation of Children Today Act (PROTECT Act). Pub. L.
No. 108-21, 117 Stat. 650, 654-55. Section 2251 was also amended by the
PROTECT Act. See id. at 683.
12046             UNITED STATES v. GALLENARDO
offenses, which are not limited to offenses where the victim
is a minor. For example, prior convictions under section 920
of title 10; chapter 71; chapter 109A, and chapter 117 include
offenses not related to minors. See, e.g., 10 U.S.C. § 920(a)
(“Any person subject to this chapter who causes another per-
son of any age to engage in a sexual act by . . . using force
against that other person . . . is guilty of rape and shall be pun-
ished as a court-martial may direct.”) (emphasis added); see
also chap. 71, 18 U.S.C. § 1460 (possession of obscene matter
on federal property); chap. 71, 18 U.S.C. § 1461 (mailing
obscene matter); chap. 71, 18 U.S.C. § 1464 (broadcasting
obscene language); chap. 109A, 18 U.S.C. § 2241(a) (aggra-
vated sexual abuse of “another person”); chap. 109A, 18
U.S.C. § 2242 (sexual abuse of “another person”); chap.
109A, 18 U.S.C. § 2244 (abusive sexual contact).

   With respect to state convictions, 18 U.S.C. § 2251(e) simi-
larly covers a broad range of offenses for “aggravated sexual
abuse [and] sexual abuse” that may or may not involve a
minor victim. See 18 U.S.C. § 2251(e). This is particularly
true when one considers that 18 U.S.C. § 2251(e) utilizes the
term “relating to” in conjunction with the predicate state
offenses. In United States v. Sinerius, 504 F.3d 737, 743 (9th
Cir. 2007), we observed that “relating to” has broad implica-
tions. In that case, we considered whether a Montana convic-
tion for sexual assault was a proper predicate offense to
enhance a sentence for receipt and possession of child por-
nography in violation of 18 U.S.C. § 2252A. See Sinerius,
504 F.3d at 738. We opined:

    Further, § 2252A employs broader language when
    defining state convictions that qualify as a predicate
    sex offenses [sic] than it does when defining predi-
    cate federal offenses, such as those located in chap-
    ter 109A. An individual must be convicted of the
    specific federal offense listed to be subject to an
    enhanced sentence. However, such individual need
    only be convicted of a state offense relating to sexual
                 UNITED STATES v. GALLENARDO              12047
    abuse to have the same penalty imposed. The phrase
    relating to, as defined by the Supreme Court, means
    to stand in some relation to; to have bearing or con-
    cern; to pertain; refer; to bring into association with
    or connection with . . . . In short, § 2252A does not
    simply mandate a sentencing enhancement for indi-
    viduals convicted of state offenses equivalent to sex-
    ual abuse. Rather, it mandates the enhancement for
    any state offense that stands in some relation, bears
    upon, or is associated with that generic offense.

Id. at 743 (citations, alteration, emphases, and internal quota-
tion marks omitted).

   [9] In contrast to § 2251(e), § 3559(e) narrows the catego-
ries of predicate state offenses by requiring that the state
offense be “punishable by more than one year in prison” and
involve a minor as the victim. See 18 U.S.C. § 3559(e)(1) &
(2). Section 2251(e) does not similarly limit the predicate
state offenses, particularly as section 2251(e) does not require
that the offenses be felony convictions, or focus on the age of
the victim.

   This distinction is brought into sharp relief by considering
that convictions under 18 U.S.C. § 1591 are generally encom-
passed by the language of both 18 U.S.C. § 2251(e) and
§ 3559(e). However, the dispositive distinction is that
§ 3559(e)(2) mandates a life sentence only for that specific
subset of prior convictions under 18 U.S.C. § 1591 where the
victim is a minor. See United States v. Moore, 567 F.3d 187,
191 (6th Cir. 2009) (“[Section] 2251(e) appears specific only
by way of [the defendant’s] tortured interpretation, and
§ 3559(e)(1) appears general only if we omit that section’s
express definitions, e.g., prior sex conviction and Federal sex
offense. Section 3559(e) may cover more crimes and crimi-
nals than § 2251(e)(1) but that does not render it any less spe-
12048                 UNITED STATES v. GALLENARDO
cific.”) (internal quotation marks omitted) (emphasis in the
original).7

   [10] “It is a cardinal canon of statutory construction that
statutes should be interpreted harmoniously with their domi-
nant legislative purpose.” United States v. Nader, 542 F.3d
713, 720 (9th Cir. 2008) (citation and parentheses omitted).
Congress passed the PROTECT Act so as to increase the pen-
alties for those who victimize children. See, e.g., S. Rep. 108-
2, at *19 (“This bill also contains a variety of other measures
designed to increase jail sentences in cases where children are
victimized by sexual predators . . . . [I]t enhances penalties for
repeat offenders of child sex offenses by expanding the predi-
cate crimes that trigger tough, mandatory minimum sentences
. . . . These are all strong measures designed to protect chil-
dren and increase prison sentences for child molesters and
those who otherwise exploit children.”). Thus, it does not
appear that Congress passed section 3559(e) with the intent
that section 2251(e)’s provisions provide more lenient penal-
ties for repeat offenders.

  [11] We conclude that 18 U.S.C. § 3559(e) is applicable to
  7
   18 U.S.C. § 1591(a)(2006), “Sex trafficking of children or by force,
fraud or coercion,” provides:
      Whoever knowingly— (1) in or affecting interstate or foreign
      commerce, or within the special maritime and territorial jurisdic-
      tion of the United States, recruits, entices, harbors, transports,
      provides, or obtains by any means a person; or (2) benefits, finan-
      cially or by receiving anything of value, from participation in a
      venture which has engaged in an act described in violation of
      paragraph (1), knowing that force, fraud, or coercion described in
      subsection (c)(2) will be used to cause the person to engage in a
      commercial sex act, or that the person has not attained the age of
      18 years and will be caused to engage in a commercial sex act,
      shall be punished . . .
Despite the first part of its title, § 1591 may involve non-minor victims.
See, e.g., United States v. Chang Da Liu, 538 F.3d 1078, 1085 (9th Cir.
2008).
                    UNITED STATES v. GALLENARDO                    12049
Gallenardo’s offenses, as “general and specific provisions, in
apparent contradiction, whether in the same or different stat-
utes, and without regard to priority of enactment, may subsist
together, the specific qualifying and supplying exceptions to
the general.” Santiago Salgado v. Garcia, 384 F.3d 769, 774
(9th Cir. 2004) (citation omitted).

   Gallenardo contends that his prior state conviction for fel-
ony sexual assault is not within 18 U.S.C. § 3559(e)’s pur-
view because his conduct did not involve interstate or foreign
commerce.8

   18 U.S.C. § 3559(e) defines the term “State sex offense”
as:

      an offense under State law that is punishable by
      more than one year in prison and consists of conduct
      that would be a Federal sex offense if, to the extent
      or in the manner specified in the applicable provision
      of this title— (i) the offense involved interstate or
      foreign commerce, or the use of the mails; or (ii) the
      conduct occurred in any commonwealth, territory, or
      possession of the United States, within the special
      maritime and territorial jurisdiction of the United
      States, in a Federal prison, on any land or building
      owned by, leased to, or otherwise used by or under
      the control of the Government of the United States,
      or in the Indian country (as defined in section
      1151)[.]

18 U.S.C. § 3559(e)(2)(B)(emphasis added).
  8
   Gallenardo does not contend that the underlying conduct of his state
conviction was not the equivalent of a federal offense. Gallenardo was
convicted of violating Mont. Code Ann. section 45-5-502(1) and (3)
(1987) because of his sexual assault on two minors. It appears that Galle-
nardo’s conduct would be equivalent to conduct prohibited by 18 U.S.C.
§ 2241(c) or 18 U.S.C. § 2244.
12050               UNITED STATES v. GALLENARDO
   In examining statutory terms, “we should usually give
words their plain, natural, ordinary and commonly understood
meanings.” United States v. Romo-Romo, 246 F.3d 1272,
1275 (9th Cir. 2001) (citations omitted). “We must then apply
the further principle that if the language of a statute is clear,
we look no further than that language in determining the stat-
ute’s meaning.” Id. (citation and internal quotation marks
omitted).

   The plain and unambiguous language of 18 U.S.C.
§ 3559(e) undermines Gallenardo’s argument. Section
3559(e)(2)(B) provides that a state sex offense qualifies as a
predicate offense if the conduct “would be” a Federal sex
offense “if” it had involved interstate or foreign commerce or
“if” it occurred within federal jurisdiction. See 18 U.S.C.
§ 3559(e)(2)(B). A plausible reading of the plain meaning of
these terms conveys the notion that a state offense would be
a qualifying predicate if the underlying conduct had occurred
on federally controlled areas or involved either interstate or
foreign commerce. Under Gallenardo’s approach, we would
have to disregard the plain meaning of the statute and import
unsupported jurisdictional elements. However, “[t]his plain
meaning is conclusive, unless the literal application of a stat-
ute produces a result demonstrably at odds with the intentions
of its drafters.” United States v. Flores-Garcia, 198 F.3d
1119, 1123 (9th Cir. 2000) (citation, alterations, and internal
quotation marks omitted).9
   9
     Our approach in United States v. Castillo-Rivera, 244 F.3d 1020 (9th
Cir. 2001), is instructive. In that case, we considered whether a California
state conviction for firearm possession qualified as an aggravated felony
although the California statute “does not require an interstate or foreign
commerce nexus.” Id. at 1022. We reasoned that “[i]nterpreting the juris-
dictional element of § 922(g) to be necessary in order for a state firearms
conviction to constitute an aggravated felony under § 1101(a)(43)(E)(ii)
would reduce the number of state firearms offenses that qualify to no more
than a negligible number. Rarely, if ever, would a state firearms convic-
tion specify whether a commerce nexus exists. If we were to construe the
jurisdictional nexus of the federal felon in possession provision to be a
                    UNITED STATES v. GALLENARDO                      12051
   Importantly, Gallenardo’s argument ignores 18 U.S.C.
§ 3559(e)(2)(A)’s definition of a “Federal sex offense.”
“Along with the specific provisions at issue, we examine the
structure of the statute as a whole, including its object and
policy.” Stratman v. Leisnoi, Inc., 545 F.3d 1161, 1167 (9th
Cir. 2008) (citation and internal quotation marks omitted). “In
viewing the statutory context, we attempt to give effect, if
possible, to every clause and word of a statute.” Id. at 1168
(citation and alteration omitted). Logically, if Congress
intended to require that state sex offenses satisfy federal juris-
dictional requirements, the qualifying language in 18 U.S.C.
§ 3559(e)(2)(B) would be superfluous. Given the definition of
“Federal sex offense” in 18 U.S.C. § 3559(e)(2)(A), 18 U.S.C.
§ 3559(e)(2)(B) would only state: “[T]he term ‘State sex
offense’ [means] an offense under State law that is punishable
by more than one year in prison and consists of conduct that
would be a Federal sex offense[.]” Instead, 18 U.S.C.
§ 3559(e)(2)(B) contains additional qualifying language
removing the federal jurisdictional requirements delineated in
the federal offenses enumerated in 18 U.S.C. § 3559(e)(2)(A).10

necessary element for a state crime to qualify as an aggravated felony, we
would undermine the language of the aggravated felony statute and the
evident intent of Congress.” Id. at 1023-24 (footnote reference omitted).
We reach a similar conclusion regarding predicate state sex offenses
involving a minor as the victim, as most state statutes do not include fed-
eral jurisdictional elements for such crimes. See, e.g., Alaska Stat.
§ 11.41.434; Ariz. Rev. Stat. Ann. § 13-1405; Cal. Penal Code § 269;
Haw. Rev. Stat. § 707-730; Nev. Rev. Stat. Ann. § 200.366; Or. Rev. Stat.
§ 163.427; Wash. Rev. Code § 9.68A.040.
   10
      Each of the enumerated offenses qualifying as a “Federal sex offense”
under 18 U.S.C. § 3559(e)(2)(A) meets the federal jurisdictional require-
ment. See 18 U.S.C. § 1591(a)(1); 18 U.S.C. 2241(a); 18 U.S.C. § 2242;
18 U.S.C. § 2244(a); 18 U.S.C. § 2251(a)-(d); 18 U.S.C. § 2251A(c); 18
U.S.C. § 2422(a)-(b); 18 U.S.C. § 2423(a). 18 U.S.C. § 2245(a) cross-
references the applicable statutes that meet federal jurisdictional require-
ments.
12052            UNITED STATES v. GALLENARDO
   [12] In United States v. Rosenbohm, 564 F.3d 820, 823-25
(7th Cir. 2009), the Seventh Circuit reached a similar conclu-
sion. The Seventh Circuit rejected the defendant’s argument
that § 3559(e) requires a federal nexus for the predicate state
convictions, opining that “[t]he plain meaning of
[§ 3559(e)’s] language is that a qualifying state conviction
must have been based on conduct that—although lacking a
federal nexus—would have constituted a Federal sex offense
had such a federal nexus existed.” Id. at 823 (citation and
internal quotation marks omitted). The Seventh Circuit held
that:

    under § 3559(e), a mandatory life sentence is appro-
    priate for a defendant with a prior state conviction
    based on conduct that would have been a Federal sex
    offense had there been a basis for federal jurisdic-
    tion. The statute does not require that a federal juris-
    dictional hook actually exist. In other words, the
    statute demands only that the conduct resulting in the
    prior state conviction satisfy the elements of one of
    the Federal sex offenses enumerated in
    § 3559(e)(2)(A) before a district court may rely on it
    as the basis for imposing a mandatory life sentence.
    [The defendant’s] prior Illinois conviction for aggra-
    vated criminal sexual assault meets that requirement,
    and it is therefore a qualifying State sex offense
    under § 3559(e).

Id. at 825 (internal quotation marks omitted). For the reasons
articulated above, we agree with the Seventh Circuit that “[t]o
provide children this protection from only those sex offenders
who abused their victims using interstate commerce or the
mails or on federal land would frustrate Congress’s intent in
enacting § 3559(e).” Id.
   [13] Finally, we are unswayed by Gallenardo’s contention
that the rule of lenity points us toward application of 18
U.S.C. § 2251(e) rather than § 3559(e) to determine his sen-
                  UNITED STATES v. GALLENARDO                12053
tence. “The rule of lenity requires ambiguous criminal laws to
be interpreted in favor of the defendants subjected to them.”
Nader, 542 F.3d at 721 (citation and internal quotation marks
omitted). “The rule of lenity, however, is rooted in fundamen-
tal principles of due process which mandate that no individual
be forced to speculate, at peril of indictment, whether his con-
duct is prohibited.” Id. (citation and internal quotation marks
omitted). “The rule of lenity applies only where after seizing
every thing from which aid can be derived, the Court is left
with an ambiguous statute . . . . The language of the statute
must be grievously ambiguous.” Id. (citations and internal
quotation marks omitted). “Lenity, which is rooted in consid-
erations of notice, may not be used in complete disregard of
the purpose of the legislature . . .” United States v. Carr, 513
F.3d 1164, 1168 (9th Cir. 2008) (citations and internal quota-
tion marks omitted). Because we have resolved any ambigui-
ties through the basic canons of statutory construction and the
legislative purpose is crystal clear, the rule of lenity is inappli-
cable. See United States v. Bendtzen, 542 F.3d 722, 727-28
(9th Cir. 2008); see also Rosenbohm, 564 F.3d at 825
(expressly noting the stated Congressional intent to “perma-
nently remov[e] the worst offenders from our society — those
who repeatedly victimize children.”) (citation omitted).
   [14] The district court, therefore, properly imposed a man-
datory life sentence pursuant to 18 U.S.C. § 3559(e).
IV. CONCLUSION
   [15] The district court did not err when it rejected Gallenar-
do’s jurisdictional challenge, because intrastate possession of
child pornography may provide the requisite interstate com-
merce nexus to bestow federal jurisdiction. Neither did the
district court err when it denied Gallenardo’s motion for a
mistrial, as the inclusion of the challenged portions of the
audiotape was harmless in light of the strong evidence against
Gallenardo. Finally, imposition of a mandatory life sentence
pursuant to 18 U.S.C. § 3559(e) was proper.
   AFFIRMED.